Citation Nr: 1014495	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with alcoholism.

2.  Entitlement to service connection for lead poisoning.

3.  Entitlement to service connection for a lung condition to 
include chronic sinus and intermittent respiratory problems.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for left hand 
arthritis.

8.  Entitlement to service connection for vascular disease.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for amputation of 
second toe on the right foot.

11.  Entitlement to service connection for eye condition.

12.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1962 
to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2009.  A transcript of the hearing 
is of record.

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in 
the form of medical records.  Normally, absent a waiver from 
the Veteran, a remand is necessary when evidence is received 
by the Board that has not been considered by the RO.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Here, however, some of the records 
are not pertinent to the issues on appeal because it relates 
to other disabilities; other records, are not pertinent to 
the issues as they do not address the reasons why the claims 
were denied; namely, no evidence of a nexus to his military 
service.  Additionally, the Veteran submitted other 
additional evidence in the form of a lay statement and his 
own statement with a waiver of RO consideration.  
Consequently, a remand is not necessary.  

The issue of entitlement to a total rating based on 
individual employability due to service-connected disability 
(TDIU) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of service connection for a lung condition to 
include chronic sinus and intermittent respiratory problems 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has PTSD that is as likely as not related to 
his military service.

2.  The Veteran has not been diagnosed with lead poisoning or 
residuals thereof.

3.  The Veteran has depression that is as likely as not 
related to his military service.
4.  The Veteran has IBS that is as likely as not secondary to 
his PTSD. 

5.  The Veteran has hypertension that is as likely as not 
secondary to his PTSD.

6.  The Veteran does not have left hand arthritis that has 
been shown to be causally or etiologically related to his 
military service.

7.  The Veteran does not have vascular disease that has been 
shown to be causally or etiologically related to his military 
service.

8.  The Veteran did not have service in the Republic of 
Vietnam.

9.  The Veteran was not exposed to herbicides in service.

10.  The Veteran does not have diabetes mellitus that has 
been shown to be causally or etiologically related to his 
military service.

11.  The Veteran's amputation of the second toe on the right 
foot was not causally or etiologically related to his 
military service.

12.  The Veteran does not have an eye condition that has been 
shown to be causally or etiologically related to his military 
service.

13.  The Veteran does not have peripheral neuropathy that has 
been shown to be causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's PTSD is the result of disease or injury incurred 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2009).
2.  The Veteran does not have lead poisoning that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's depression is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

4.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's IBS is secondary to his service-connected PTSD.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009); 3.310 (2006).

5.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's hypertension is secondary to his service-connected 
PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 3.310 (2006).

6.  The Veteran does not have left hand arthritis that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

7.  The Veteran does not have vascular disease that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

8.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1112, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

9.  The Veteran did not have amputation of the second toe on 
the right foot as the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

10.  The Veteran does not have an eye condition that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

11.  The Veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1112, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis and heart disease, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

As for the Veteran's contention that some of his claimed 
disabilities are secondary to PTSD and diabetes mellitus, any 
disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

PTSD with alcoholism

The Veteran contends that he has PTSD as the result of having 
to clean-up following someone's suicide, and being threatened 
and sexually assaulted while stationed aboard the USS 
Seminole.  Regarding the sexual assaults, he contends that he 
awoke one night to find someone leaving his room and his 
underwear was pulled down.  He also contends that he was 
groped around March 1963 or April 1963.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  
If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2009).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) 
which state that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

The Veteran's service treatment records (STRs) show that he 
was hospitalized in July 1963 with a psychoneurotic reaction, 
other, hypochondrical.  A Medical Survey Board report in July 
1963 indicates that the diagnosis was changed to schizoid 
personality, which was deemed to not be the result of an 
incident of service or which was aggravated by service.  
However, his enlistment examination in September 1962 showed 
no indication of any psychiatric disorder.  When hospitalized 
in July 1963, the Veteran had increasing anxiety and multiple 
somatic complaints.  He complained of periods of confusion, 
shortness of breath, chest pains, pounding of the heart, 
headaches, poor appetite, stomach trouble, nervousness, bowel 
trouble, sexual problems, shakiness, and depression.  The 
Veteran was discharged from service in August 1963; his 
discharge examination that month did not show any psychiatric 
disabilities.  His personnel records show that he was 
stationed on board the USS Seminole form January 1963 to June 
1963.

The Veteran was afforded a VA psychiatric examination in 
August 2004.  His claims file was reviewed.  The Veteran's 
reported stressors included cleaning up the mess from 
someone's suicide, being bullied while on the USS Seminole, 
being punished by cleaning up chemicals after failing to 
salute someone, being groped in March 1963 or April 1963 by 
another sailor, waking up to find his underwear "disturbed" 
and someone leaving his room, and being sexually assaulted 
while on leave by a seaman in civilian clothes.  The Veteran 
reported the names of three witnesses who could verify his 
contentions regarding being sexually abused and harassed.  He 
reported that he quit drinking totally in 1986.  Following an 
exhaustive examination, the Veteran was diagnosed with 
generalized anxiety disorder; major depressive disorder, 
recurrent, mild; and PTSD (non-combat related).  The examiner 
opined that the Veteran's PTSD was caused by or a result of 
sexual harassment while in service in the context of his 
personality formation at that time.  The examiner noted that 
the Veteran might have been especially sensitive, naïve, and 
without adequate social skills to cope with situations of 
sexual harassment in service.   

Post-service treatment records show that the Veteran's 
alcoholism has been in remission since before he filed his 
claim.

A Vet Center evaluation dated in January 2005 shows that the 
Veteran continued to report his stressor of being sexually 
assaulted.  He was diagnosed with PTSD and alcohol 
dependence, sustained remission.

A lay statement received in June 2009 from another Veteran 
indicated that although he served after the Veteran, he too 
was sexually assaulted and that his description of the man 
that assaulted him was "eerily the same" as that of the 
Veteran's description.

Here, the post-service medical evidence shows a diagnosis of 
PTSD.  Additionally, the VA examiner, following a thorough 
examination that included a review of the Veteran's claims 
file, opined that the Veteran's PTSD was related to his 
military service.  Since the Veteran's stressors are not 
combat related, they must be corroborated.  Having carefully 
considered the record, the Board finds that there is 
sufficient information to corroborate the claimed stressors 
of sexual assault.

The Veteran's STRs show that he was hospitalized for a 
psychiatric reason in July 1963, within months of his claimed 
sexual assault stressors, which he has reported occurred in 
either March or April 1963.  As discussed above, for PTSD 
claims based on claimed in-service personal assaults, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of behavior changes that may constitute 
credible evidence of the stressor include episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause.  The Board finds that the Veteran's hospitalization in 
service shows the type of behavioral changes that can 
constitute credible evidence of a stressor of personal 
assault.  Although the report of his hospitalization in 1963 
indicates that his psychoneurotic reaction and schizoid 
personality were not incurred in service, the Board notes 
that his enlistment examination did not indicate any 
psychiatric disorders.  Therefore, given the time frame of 
his reported sexual assaults and the hospitalization, the 
Board finds that the Veteran's psychoneurotic reaction in 
service is credible supporting evidence of his reported 
stressor.

Moreover, the Board also finds the Veteran to be credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Veteran's contentions have remained consistent 
over time; and, as noted above, the Veteran's in-service 
hospitalization supports his contentions.  In short, a 
thorough review of the record leads the Board to conclude 
that the Veteran is credible.  Additionally, the fact that 
the VA psychiatric examiner found the Veteran to be credible 
is also persuasive.  

Taking into account the Veteran's credible testimony and his 
psychiatric hospitalization in service, the Boards that the 
evidence sufficiently corroborates his claimed stressors.  
Although the determination of whether the Veteran's stressors 
have been corroborated is legal and not medical, the fact 
that the VA examiner found that the Veteran met the 
diagnostic criteria for a diagnosis of PTSD based on the 
Veteran's reported stressors following a thorough and 
detailed examination is highly probative.  According the 
Veteran the benefit of the doubt, the Board finds that the 
Veteran's claimed stressors occurred.  Since the Veteran was 
diagnosed with PTSD, his stressors have been corroborated, 
and there is a positive nexus opinion with no opinion to the 
contrary, the Board finds that there is sufficient evidence 
that the Veteran has PTSD linked to a confirmed in-service 
stressor.  Consequently, on the basis of the above analysis, 
consideration of all of the evidence, and according the 
Veteran the benefit of the doubt, the Board finds it is at 
least as likely as not that the Veteran has PTSD that is 
attributable to his active military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).


Lead poisoning

The Veteran contends that he has lead poisoning as a result 
of being stationed on board the USS Seminole when it was 
being "overhauled" in dry dock.  His STRs do not show any 
treatment for, or diagnosis of, lead poisoning.

Post-service medical records do not show any diagnosis of 
lead poisoning.  A VA lead screen in February 2005 showed 
that no lead was detected.  None of his medical records show 
that the Veteran has been diagnosed with any disability that 
has been attributed to lead poisoning.  

Here, there is no evidence that shows that the Veteran 
currently has lead poisoning.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In 
other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows lead poisoning; a February 2005 lead screen showed no 
lead.  There is no indication in the Veteran's post-service 
medical records that he has been diagnosed with any 
disability attributable to lead poisoning.

The Board acknowledges the Veteran's belief that he has lead 
poisoning related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for lead 
poisoning is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2009).

Depression

The Veteran contends that he has depression related to his 
military service.  His STRs show no treatment for, or 
diagnosis of, depression.

At the Veteran's August 2004 psychiatric examination, the 
examiner also diagnosed the Veteran with major depressive 
disorder, recurrent, mild.  The examiner opined that the 
Veteran's symptoms were as likely as not caused by or a 
result of sexual harassment he received while in the Navy in 
the context of his personality formation at that time.  As 
discussed above, the examiner also diagnosed the Veteran with 
PTSD.  In formulating a positive nexus opinion between the 
Veteran's symptoms and his military service, the examiner did 
not specify which symptoms were the result of major 
depressive disorder and which were from PTSD.

Here, there is evidence that the Veteran has been diagnosed 
with depression.  Additionally, as discussed thoroughly 
above, the Board finds the Veteran to be credible regarding 
sexual harassment in military service.  The August 2004 
examiner provided a positive nexus between the Veteran's 
symptoms and his military service.  For the reasons discussed 
in detail above, service connection has been awarded for 
PTSD.  In light of the examiner also diagnosing the Veteran 
with depression and providing a positive nexus between his 
symptoms and his service, while not differentiating what 
symptoms were from PTSD and what symptoms were from 
depression, and according the Veteran the benefit of the 
doubt, the Board finds that service connection for depression 
is also warranted.  Therefore, on the basis of the above 
analysis and according the Veteran the benefit of the doubt, 
the Board finds it is at least as likely as not that the 
Veteran has depression that is attributable to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.



IBS

The Veteran contends that he has IBS as a result of becoming 
really sick while cleaning up hazardous materials in service, 
or as secondary to his PTSD.  His STRs show no treatment for, 
or diagnosis of, IBS or any other digestive problem.

The Veteran's post-service medical records indicate that he 
has been diagnosed with IBS. 

The Veteran was afforded a VA examination in August 2004.  
His claims file was reviewed.  He reported that his IBS had 
its onset in service following the cleaning up of hazardous 
materials in service.  Following examination, the Veteran 
examiner opined that the Veteran's digestive problems were 
consistent with IBS or spastic colon, which started while in 
service, has continued to be a problem, and could certainly 
be connected to his generalized anxiety disorder.  In 
summation, the examiner opined that the Veteran's digestive 
problems were at least as likely as not caused by or a result 
of his PTSD.  

Here, there is evidence that the Veteran has been diagnosed 
with IBS.  Additionally, the examiner provided a positive 
nexus opinion between the Veteran's digestive problems and 
his PTSD.  There is no medical opinion to the contrary.  For 
the reasons set forth above, service connection for PTSD is 
warranted.  Consequently, since service connection for PTSD 
is being granted, the only medical nexus opinion of record 
indicates that his IBS is caused by his PTSD, and affording 
the Veteran the benefit of the doubt, the Board finds it is 
at least as likely as not that the Veteran has IBS that is 
attributable to his active military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension 

The Veteran contends that he has hypertension related to his 
military service.  His STRs show no treatment for, or 
diagnosis of, hypertension or any abnormal blood pressure 
readings.

His post-service treatment records show that he has been 
diagnosed with hypertension.  The Veteran was afforded a VA 
examination in August 2004.  His claims file was reviewed.  
Following examination, the Veteran was diagnosed with 
hypertension.  The examiner opined that since his 
hypertension started around 1978, it was likely related to 
his PTSD.  The examiner submitted an addendum in September 
2004.  The examiner explained that in formulating a positive 
nexus opinion, he relied on the August 2004 psychiatric 
examination.  He noted that the psychiatric examiner 
indicated that the Veteran had repressed his symptoms for 40 
years.  Therefore, based on those findings and the examiner's 
report, he felt that the Veteran's hypertension, which first 
showed itself in 1978 was related to his repressed PTSD, 
which caused anxiety and that could have contributed to the 
hypertension.  In summary, the examiner opined that the 
psychiatric examiner's report, and his own interview of the 
Veteran, brought out that symptoms of PTSD causing inner 
stress were present from soon after discharge, and at least 
as likely as not those stresses caused anxiety and avoidance, 
which contributed to or aggravated the Veteran's 
hypertension. 

Here, there is evidence that the Veteran has been diagnosed 
with hypertension.  Additionally, the examiner provided a 
positive nexus between the Veteran's hypertension and his 
PTSD.  There is no medical opinion to the contrary.  For the 
reasons set forth above, service connection for PTSD is 
warranted.  Consequently, since service connection for PTSD 
is being granted, the only medical nexus opinion of record 
indicates that his hypertension is caused by his PTSD, and 
affording the Veteran the benefit of the doubt, the Board 
finds it is at least as likely as not that the Veteran has 
hypertension that is attributable to his active military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

Left hand arthritis

The Veteran contends that he has left hand arthritis that is 
related to his military service.  His STRs show no treatment 
for, or diagnosis of, left hand arthritis or of any injury to 
his left hand.

The Veteran's post-service medical records indicate a 
diagnosis of osteoarthritis, many years after his discharge 
from service.  He was afforded a VA examination in August 
2004.  His claims file was reviewed.  The Veteran reported 
generalized joint stiffness that began after cleaning up 
toxic materials in service.  The Veteran also reported 
noticing shoulder symptoms by about 1964 while doing post-
service lumber mill work.  Following examination, which 
included x-rays, the Veteran was diagnosed with degenerative 
arthritis in both hands.  The examiner opined that based on 
the Veteran's history, and today's physical findings, the 
Veteran's present joint difficulties would have developed 
even without his military experience.  The examiner opined 
that the present joint symptoms were not caused by or a 
result of military service.  

Here, although the evidence shows that the Veteran has been 
diagnosed with arthritis, no nexus to his military service 
has been shown.  The only opinion of record, that of the VA 
examiner, reveals that his arthritis is not related to his 
military service; rather, his joint difficulties would have 
developed even without his military service.  No physician 
has provided any opinion to the contrary, nor has the Veteran 
or his representative indicated that such positive opinion 
exists.  There is a lack of competent medical evidence 
indicating that his left hand arthritis is related to his 
military service.  In this regard, although the Veteran 
reported that he first began experiencing joint pain in 1964, 
he also reported that he was working in a lumber mill at the 
time.  The competent medical evidence does not indicate that 
the Veteran's current arthritis is related to his military 
service.  Moreover, the Veteran's STRs do not show any injury 
to his left hand, nor has the Veteran contended that he 
injured his left hand in service.  Service connection is 
therefore not warranted on a direct basis.

Additionally, the evidence does not show that his arthritis 
was diagnosed within a year from his discharge from service.  
Consequently, service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board acknowledges the Veteran's belief that he has left 
hand arthritis related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu, supra; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
left hand arthritis that is traceable to disease or injury 
incurred in or aggravated during active military service.

Vascular disease

The Veteran contends that he has vascular disease that is 
related to his military service, including being secondary to 
his PTSD.  His STRs show no diagnosis of, or treatment for, 
vascular disease.  

At the Veteran's August 2004 VA examination for his heart and 
digestive problems, no evidence of heart disease, either by 
clinical findings, history, or by EKG was found.  However, VA 
treatment records note treatment for vascular disease many 
years after his discharge from service.  Although VA 
treatment records show treatment for vascular disease, none 
of the records indicate that his vascular disease is related 
to his military service, including being secondary to his 
service-connected PTSD.

Here, although the Veteran's VA treatment records note 
treatment for vascular disease, there is no competent medical 
evidence indicating a nexus to his military service, 
including being secondary to his service-connected PTSD.  No 
medical professional provides an opinion to that effect, nor 
has the Veteran or his representative contended that such 
positive nexus opinion exists.  Additionally, his STRs show 
no vascular disease in service, nor any event, injury, or 
disease that could have caused vascular disease.  With no 
evidence of any in-service event, injury, or disease that 
could have caused vascular disease, and with no nexus shown 
to his service, including being secondary to service-
connected PTSD, service connection for vascular disease is 
denied.  

Additionally, the evidence does not show that the Veteran was 
diagnosed with any heart disease within one year from 
discharge from service.  Consequently, service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. §§ 
3.307, 3.309.

The Board acknowledges the Veteran's belief that he has 
vascular disease related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu, supra; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have vascular disease that is traceable to 
disease or injury incurred in or aggravated during active 
military service.

Diabetes mellitus

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (2009).  The term "herbicide agent" means a chemical 
in an herbicide, including Agent Orange, used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  The diseases for 
which service connection may be presumed to be due to an 
association with herbicide agents include type II diabetes 
mellitus.  Id.

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id. 

The Veteran contends that he has diabetes mellitus as a 
result of exposure to herbicides in service.  His DD 214 does 
not indicate any service within the Republic of Vietnam.  A 
report from the National Personnel Records Center (NPRC) 
dated in February 2004 indicates that there are no records 
pertaining to the Veteran that showed exposure to herbicides.  
The Veteran contends that the USS Seminole was used to 
transport cargo from Vietnam, and that is how he was exposed 
to herbicides.  His STRs show no treatment for, or diagnosis 
of, diabetes mellitus or any indications of high blood sugar 
while in service.  

Post-service medical records show that the Veteran has been 
diagnosed with diabetes mellitus.  However, none of the 
records indicate that the Veteran's diabetes mellitus is 
related to his military service.  

An article regarding the USS Seminole was submitted by the 
Veteran in October 2006.  The article confirms that the USS 
Seminole was in Vietnamese waters.  However, the article 
shows that the USS Seminole participated in the Vietnam War 
in 1967 through 1968; the Veteran's personnel records and DD 
214 indicate that he was discharged from service in 1963.  

Here, although the evidence shows that the Veteran currently 
has diabetes mellitus, there is no competent medical evidence 
that indicates that it is related to his military service.  
In this regard, the Veteran contends that his diabetes 
mellitus is the result of exposure to herbicides.  As noted 
above, his DD 214 does not show that he served in the 
Republic of Vietnam.  Moreover, even though the USS Seminole 
did participate in the Vietnam War, it did so four years 
after the Veteran was discharged from service.  Therefore, 
the Veteran's contentions that he was exposed to herbicides 
from cargo while on board the USS Seminole are not valid.  
Additionally, a report from the NPRC indicates that there are 
no records for the Veteran showing exposure to herbicides.  
Accordingly, exposure to herbicides on a presumptive basis is 
not warranted.  In sum, the competent evidence of record does 
not show that the Veteran was exposed to herbicides in 
service.  Without evidence of exposure to herbicides in 
service, service connection on a presumptive basis for 
diabetes mellitus is not warranted.

Regarding whether service connection is warranted on a direct 
basis, the Veteran's STRs show no event, injury, or disease 
involving his endocrine system.  No medical professional has 
provided any opinion linking the Veteran's diabetes mellitus 
to his military service.  Additionally, the Board notes that 
not even the Veteran himself has contended that his diabetes 
mellitus is directly related to his service.  Rather, the 
Veteran has only contended that that his diabetes mellitus is 
the result of exposure to herbicides.  There is no evidence, 
nor does the Veteran contend, that his diabetes mellitus is 
directly related to his military service.   

The Board acknowledges the Veteran's belief that he has 
diabetes mellitus related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu, supra; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have diabetes mellitus that is traceable to 
disease or injury incurred in or aggravated during active 
military service.

Amputation of second toe, right foot

The Veteran contends that he had the second toe on his right 
foot amputated due to his military service, including being 
due to his diabetes mellitus.  His STRs show no treatment 
for, or any diagnosis of, any right second toe disability or 
injury.
Post-service medical records show that he was diagnosed with 
a diabetic stress ulcer on his second right toe in 2002, 
which resulted in amputation.  

Here, although the Veteran had his second right toe 
amputated, the evidence shows that the amputation resulted 
from a diabetic stress ulcer.  For the reasons set forth 
above, service connection for diabetes mellitus is not 
warranted.  Therefore, since his diabetes mellitus is not 
service connected, his resulting disability of the amputation 
of his second right toe cannot be service connected.  There 
is no medical evidence that shows that he had to have his toe 
amputated due to any service-connected disease, or because of 
any event, injury, or disease incurred in service.  
Additionally, the Board notes that the Veteran does not 
contend that he had his toe amputated due to anything other 
than his diabetes mellitus.  Based on a review of the 
evidence, the Board concludes that service connection is not 
warranted for the amputation of the second toe on the 
Veteran's right foot.

The Board acknowledges the Veteran's belief that his right 
second toe amputation is related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to etiology of a disability.  Espiritu, supra; 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions 
as to diagnosis and etiology of a disability have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran did not have his second right toe amputated due to 
any disease or injury incurred in or aggravated during active 
military service.



Eye condition

The Veteran contends that he has an eye condition related to 
his military service, including being due to his diabetes 
mellitus.  His STRs show no treatment for, or diagnosis of, 
any eye condition.

Post-service medical records indicate that the Veteran has 
retinopathy and cataracts. None of the medical records 
indicate that either eye condition is related to his military 
service.  VA treatment records reveal that the Veteran's 
retinopathy was related to his diabetes mellitus.  A private 
medical record dated in February 2000 shows that the 
Veteran's retinopathy was likely secondary to diabetes 
mellitus potentiated by hypertension.  

Here, the evidence shows that the Veteran has been diagnosed 
with cataracts and retinopathy.  Additionally, the evidence 
indicates that his retinopathy is related to his diabetes 
mellitus, which for the reasons set forth above, is not 
service connected.  

The Board acknowledges the February 2000 private medical 
record that indicates that his retinopathy was potentiated by 
hypertension, which for the reasons set forth above, is 
service-connected.  However, that record also indicates that 
it was likely secondary to diabetes mellitus.  Additionally, 
VA treatment records indicate that the Veteran's retinopathy 
is diabetic.  Even the Veteran himself contends that his eye 
condition is secondary to his diabetes mellitus.  In this 
case, notwithstanding the February 2000 record, the 
preponderance of the medical evidence does not show how the 
Veteran's eye conditions have been aggravated by his 
hypertension.  Rather, the preponderance of the evidence 
indicates that his retinopathy is due to his diabetes 
mellitus.

The Board acknowledges the Veteran's belief that he has an 
eye condition related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu, supra; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.
The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have an eye condition that is due to any 
disease or injury incurred in or aggravated during active 
military service.

Peripheral neuropathy

The Veteran contends that he has peripheral neuropathy that 
is related to his military service, including being due to 
diabetes mellitus.  His STRs show no treatment for, or 
diagnosis of, peripheral neuropathy.

Post-service medical records reveal that the Veteran has been 
diagnosed with peripheral neuropathy.  VA treatment records 
indicate that the Veteran's neuropathies are diabetic; 
private treatment records show no etiology for the Veteran's 
peripheral neuropathy.

Here, although the evidence shows that the Veteran has been 
diagnosed with peripheral neuropathy, it does not show that 
it is related to his military service.  The only evidence of 
record indicating the etiology of his peripheral neuropathy 
is VA treatment records, and they show that the neuropathies 
are diabetic.  As discussed above, service-connection for 
diabetes mellitus is not warranted.  Therefore, since his 
peripheral neuropathy is due to his diabetes mellitus, 
service connection is not warranted.

Additionally, the Board notes that no medical professional 
indicates that the Veteran's peripheral neuropathy is related 
to any in-service event, injury, or disease, nor do his STRs 
show any event, injury, or disease that could have caused 
peripheral neuropathy.  With no competent medical evidence of 
a nexus to his military service, service connection is not 
warranted.  

Moreover, although peripheral neuropathy has been shown to be 
related to herbicide exposure, as discussed in detail above, 
the Veteran was not exposed to herbicides in service.  
Accordingly, service connection on a presumptive basis cannot 
be granted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has 
peripheral neuropathy related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to etiology of a disability.  Espiritu, supra; 38 C.F.R. 
§ 3.159(a) (1).  Consequently, the Veteran's own assertions 
as to diagnosis and etiology of a disability have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have peripheral neuropathy that is due to 
any disease or injury incurred in or aggravated during active 
military service.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the Veteran's claims, 
any timing errors have been cured by the RO's subsequent 
actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for determining disability ratings and the assignment of 
effective dates in a May 2006 statement of the case (SOC), 
followed by the readjudication of his claims in a March 2008 
supplemental statement of the case (SSOC). See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006) 

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of his 
some of claims.  

VA opinions with respect to the issues of service connection 
for PTSD,  depression, IBS, hypertension, and left hand 
arthritis were obtained in August 2004.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted above, the Board 
finds that the VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Board finds that medical opinions on the questions of 
service connection for lead poisoning, vascular disease, 
diabetes mellitus, amputation of right second toe, eye 
condition, and peripheral neuropathy are not required because 
opinions are only necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the Veteran suffered an in-service event, 
injury or disease in service, or during any pertinent 
presumptive period, or that that his claimed disabilities 
might be associated with service.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Entitlement to service connection for PTSD with alcoholism is 
granted.

Entitlement to service connection for lead poisoning is 
denied.

Entitlement to service connection for depression is granted.

Entitlement to service connection for IBS is granted.

	(CONTINUED ON NEXT PAGE)

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for left hand arthritis is 
denied.

Entitlement to service connection for vascular disease is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for amputation of second 
toe on the right foot is denied.

Entitlement to service connection for eye condition is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

The Board finds that further development is needed for the 
Veteran's claim of service connection for a lung condition to 
include chronic sinus and intermittent respiratory problems.  
The Veteran contends that he was exposed to asbestos while 
overhauling the USS Seminole.  

A VA examination in August 2004 shows that pulmonary function 
studies indicated a decrease in the forced vital capacity to 
approximately two-thirds of normal for the Veteran's age and 
height consistent with possible interstitial disease.  
However, chest x-rays were within normal limits.  The 
examiner concluded that there was a 50/50 probability that 
the Veteran's current symptoms of cough and changes on the 
pulmonary function tests were related to asbestosis, even 
though there were no objective findings on x-ray.  No actual 
lung disorder was diagnosed.

The Board finds that a new VA examination is warranted as 
there is some indication that the Veteran has a lung 
disability as pulmonary function studies in 2004 indicated 
possible interstitial disease.  Since chest x-rays were 
normal, and no actual lung disorder was diagnosed, the Board 
finds that a new VA examination is needed with diagnostic 
testing sufficient to determine whether there are asbestos-
related changes in the lungs.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
respiratory examination to assess whether 
the Veteran has a lung disorder related 
to his military service.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed lung disorder 
is related to his military service.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate issue of service 
connection for a lung condition to 
include chronic sinus and intermittent 
respiratory problems in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairsepartment of Veterans Affairs


